Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 12/22/2021. In virtue of this communication, claims 6, 10 have been canceled; claims 5, 7 – 9 have been amended. Claims 5 and 7 – 9 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objection to the claim, this objection is hereby withdrawn. However, a new claim objection is made based on the new amendment.
3.	Applicant's arguments with respect to claims 5 and 7 – 9 have been considered but are moot in view of the new ground(s) of rejection. However, in first way, Examiner still use Gunnarsson reference to reject (see detail below). In addition, a 102 rejection is added in second way.
Claim Objections
4.	Claim 5 is objected to because of the following informalities: two commas in this phrase “between the cell of the first RAT and a predetermined number of cells, of the second RAT, in order from the highest reception strength” made the phrase unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 5 and 7 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 5 includes the limitation “in a case where the information indicating the upper limit of the number of measurement target cells does not exist, perform an SFTD (SFN (System Frame Number) and Frame Timing Difference) measurement between the cell of the first RAT and a predetermined number of cells, of the second RAT, in order from the highest reception strength”. Notes that the previous support in the claim 6 is “the control unit performs the SFTD measurement by having a predetermined number of the measurement target cells in order from the highest reception strength in a case where the control unit determines that the information indicating the upper limit of the number of the measurement target cells does not exist based on the measurement information”. Nowhere in the specification and original claim 6 state that “in a case where the information indicating the upper limit of the number of measurement target cells does not exist, perform an SFTD measurement between the cell of the first RAT and a predetermined number of cells, of the second RAT, in order from the highest reception strength. Consequently, Examiner considers Applicant was not in possession of the claimed invention at the time of the filing date. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5 and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (hereinafter “Gunnarsson”) (Pub # US 2020/0359251 A1).
Regarding claims 5 and 9, Gunnarsson discloses a terminal (see wireless device in Fig. 3, or UE in Fig. 4) comprising: 
a receiver (see 322 in Fig. 3, 435 in Fig. 4, [0367]) configured to receive, from a base station apparatus (see 360 in Fig. 3) of a cell of a first RAT (Radio Access Technology) (i.e., PCell in LTE network), measurement information indicating a measurement target (i.e., SFTD measurement) in a second RAT (see [0016] - [0019], [0055] – [0056] for the UE performs SFTD measurements between a Primary Cell (PCell) of the UE and one or more other cells, and the network node sends a list of cells for SFTD measurements, wherein the list of cells comprises one or more New Radio (NR) cells); 
a processor (see 320 in Fig. 3 or 401 in Fig. 4) configured to 

in a case where the information indicating an upper limit of a number of measurement target cells does not exist (see [0014], [0055] for the SSTD measurement is extended for cells that not configured in the case that no PSCell is configured, see [0130] for the reportSFTD-Meas is set to NR neighbor cells), perform an SFTD (SFN and Frame Timing Difference) measurement between the cell of the first RAT and a predetermined number of cells, of the second RAT (see [0016], [0020], [0130] for SFTD measurements between the PCell and NR cells, see [0055] – [0058] for the UE performs SFTD measurements for cells in the list, thus predetermined), in order from the highest reception strength (see [0059] for the network can configure a threshold that indicates to the UE to include only those cells in the measurement report whose measured quality is within the configured threshold, i.e., satisfies the configured threshold for reporting, see [0246] for reporting the strongest cell among the applicable cells or see [0281], [0302] for set the measResultNeighCells to include the best neighboring cells up to maxReportCells in order of decreasing RSRP result triggerQuantity); and 
a transmitter configured to transmit a result of the measurement to the base station apparatus (see [0016], [0018], [0022], [0130], [0246] for the UE reports the SFTD measurements between the PCell and list of neighbor cells). 

Regarding claim 7, Gunnarsson discloses wherein the processor performs the SFTD measurement with respect to a cell of the second RAT indicated by the information indicating the upper limit of the number of the measurement target cells (see [0017], [0018], [0022] for the UE performs SFTD measurements between the PCell of the UE and a second cell, the second cell being a cell in the list of NR cells).
Regarding claim 8, Gunnarsson discloses wherein the processor performs the SFTD measurement by having the measurement target cells exceeding a lower limit of reception strength of a signal transmitted from a cell of the second RAT (see [0022], [0059], [0279] for the UE measurements only the cells satisfies the configured threshold for reporting, i.e., above threshold quality).



Claim Rejections - 35 USC § 102
7*.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8*.	Claims 5 and 7 – 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (hereinafter “Tsai”) (Pub # US 2019/0215711 A1).
	Regarding claims 5 and 9, Tsai discloses a terminal (see UE in Fig. 2) comprising:
	a receiver (see 10 in Fig. 2) configured to receive, from a base station apparatus (see cellular base station in E-UTRAN 121 in Fig. 1) of a cell of a first RAT (Radio Access Technology) (i.e., PCell in LTE network, see [0021]), measurement information indicating a measurement target (i.e., SFTD measurement) in a second RAT (i.e., 5G NR network, see [0024]) (see S310 in Fig. 3, [0045] for the UE receives a RRC message from LTE network comprising a measurement configuration for SFTD, see [0006] - [0009] for measurement configure for SFTD indicating neighbor cells);
	a processor (see 20 in Fig. 2) configured to
	determine whether information indicating an upper limit (i.e., PSCell is Primary, thus upper limit, Secondary Cell in 5G NR network) of a number of measurement target cells exists in the measurement information (see S320 in Fig. 3, [0047] for the UE determines whether the measurement configuration for 
	in a case where the information indicating the upper limit of the number of measurement target cells does not exist, perform an SFTD measurement between the cell of the first RAT and a predetermined number of cells, of the second RAT, in order from the highest reception strength (see S320 and S330 in Fig. 3, [0048] – [0051] where Tsai discusses if the measurement configuration for SFTD indicates neighbor cells (not indicate PSCell, thus upper limit not exist), the UE performs SFTD measurements between the PCell of the first service network and the indicated neighbor cells of the second service network (i.e., between the PCell and the NR cell(s) on the carrier frequency indicated in the measurement object of the measurement  configuration for SFTD), thus predetermined number of cells, and the SFTD measurement information of the indicated neighbor cells with signal qualities (e.g., RSRP, RSSI, RSRQ, or SINR) greater than a predetermined threshold and sort in decreasing order of cell signal qualities, thus in order from the highest reception strength); and
a transmitter (see 10 in Fig. 2) configured to transmit a result of the measurement to the base station apparatus (see S340 in Fig.3, [0049], [0054] for the SFTD measurement result to the first service network).
Regarding claim 7, Tsai discloses wherein the processor performs the SFTD measurement with respect to a cell of the second RAT (i.e., PSCell) indicated by the information indicating the upper limit of the number of the measurement target cells (see S350 in Fig. 3, [0048], [0052] – [0055]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645